DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending, with claims 13-20 withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. (US 2014/0242448) in view of Iwama et al. (US 2012/0135285).
With regard to claim 1, Kakinuma et al. teach the battery of fig.1:

    PNG
    media_image1.png
    455
    348
    media_image1.png
    Greyscale
.
	The cylindrical battery comprises the cylindrical battery case (1) and a sealing member (8) fitted into the opening of the battery case (1) (par.0033). 
The case (1) is equivalent to the “housing” in claim 1. The top portion of the housing is equivalent to the “first end” and the bottom portion of the housing is equivalent to the “second end opposite the first end” in claim 1.
	Fig. 1 shows clearly that the case (1) has a circumferential indentation proximate the top portion/”first end”. 
The area between the circumferential indentation and the top portion/”first end” is “a first interior region” in claim 1, and the area between the circumferential indentation the bottom portion/”second end” is equivalent to the “second interior region” in claim 1.
The sealing member (8) is equivalent to the “cap at least partially contained within the first region of the housing” in claim 1. The bottom of the sealing member (8) is equivalent to the “first surface facing into the housing”, and the top of the sealing member (8) is equivalent to the “second surface facing out from the housing” in claim 1.
Kakinuma et al. teach an electrode group (5) inside the case (1), wherein the electrode group (5) comprises a positive electrode plate (2) and a negative electrode plate (3)(fig.1, par.0033, par.0039).This is equivalent to the “set of electrodes located within the housing, wherein the set of electrodes includes a first electrode and a second electrode” in claim 1.
Kakinuma et al. teach a positive electrode lead (7) electrically connected to the positive electrode plate (3), and the end of the positive electrode lead (7) is joined to the sealing member (8)(par.0045). This is equivalent to a “second electrode comprising a tab coupled with the first surface of the cap” in claim 1.
Kakinuma et al. fail to teach that the end of the positive electrode lead (7) has chamfered corners.
Iwama et al. teach that the battery (1) comprising the electrode body (20) which includes the negative electrode (22) and the positive electrode (21). The battery includes a casing (11) and a battery lid (12) comprising a safety valve (13) (fig.1, par.0037-0039). The positive electrode lead (25) is welded to the safety valve (13) electrically connected to the battery lid (12)(fig.1, par.0044).The positive electrode lead (25) may have the edges processed to have a chamfered shape (par.0069), and a chamfered shape is shown in fig.7B (par.0067). 
The chamfering of the electrode leads suppresses damage to the separator (par.0067-0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to chamfer the edges of the positive electrode lead (7) of Kakinuma et al., in order to suppress damage to the separator.
A positive lead (7) having chamfered sides as in fig.7B of Iwama et al. meets the limitations of claim 1 for “a tab that comprises chamfered corners, such that the chamfered corners recess and exterior edge of the tab within a diameter of the cap on the first surface”.
Therefore, the battery of Kakinuma modified by Iwama is equivalent to the battery in claim 1.
With regard to claims 2 and 3, Kakinuma et al. teach that the electrode group (5) comprises the separator (4) (par.0042). Fig. 1 shows clearly that the separator defines the height of the electrode group (5).
Kakinuma et al. further teach that the battery includes member (10) made of insulating material (par.0046), and fig. 1 shows that the member (10) is positioned inside the case (1) and in contact with the separator (4).
The member (10) is equivalent to the “first insulator” in claim 2.
Fig. 1 of Kakinuma et al. clearly shows that the positive electrode lead (7) extends through the member (10).
With regard to claims 4-6, Kakinuma et al. teach that a negative electrode lead (6) is electrically connected to the negative electrode plate (2), and the end of the negative electrode lead (6) is joined to the inner surface of the side wall of the battery case (1) by spot welding (par.0044).
Fig. 1 of Kakinuma et al. clearly shows that the negative electrode lead (6) is connected to the inner wall of the battery case (1) in the area between the circumferential indentation the bottom portion (“second interior region”).
Spots are formed at projections in the negative electrode lead (6) in a spot welding process.
With regard to claim 11, Kakinuma et al. fail to teach that the battery case (1) comprises an insulator at the base of the case.
Iwama et al. teach that the casing (11) includes the insulating plate (18a) at the bottom of the casing (fig.1, par.0037).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to place an insulating plate at the bottom of the battery case (1) of Kakinuma modified by Iwama, in order to prevent the contact between the electrode group (5) and the bottom of the battery case (1).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. (US 2014/0242448) in view of Iwama et al. (US 2012/0135285) as applied to claim 1 above, and further in view of Tasei et al. (US 2008/0089011).
With regard to claim 7, Kakinuma modified by Iwama teach the battery of claim 1 (see paragraph 4 above).
Kakinuma et al. teach that the end of the positive electrode lead (7) is joined to the sealing member (8) by spot welding (par.0045).
Kakinuma et al. and Iwama et al. fail to teach a spot weld in a triangular pattern.
Tasei et al. teach an electrochemical element (abstract).
Tasei et al. further teach that a triangular welding pattern allows for accuracy and reliability (abstract, fig. 2D and 2E).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to weld the end of the positive electrode lead (7) to the sealing member (8) of Kakinuma modified by Iwama in a triangular pattern, in order to have an accurate and reliable weld.
With regard to claim 8, fig.2E of Tasei et al. shows a weld pattern wherein a single spot points towards the end of the lead terminal (33) (par.0063-0064).
A positive electrode lead (7) with chamfered edges welded to the sealing member (8) in a triangular weld pattern with the single spot pointed towards the end of the lead (7) meets the limitations of claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. (US 2014/0242448) in view of Iwama et al. (US 2012/0135285) and Tasei et al. (US 2008/0089011) as applied to claim 7 above, and further in view of Mizuno et al. (US 2003/0077511).
With regard to claim 9, Kakinuma modified by Iwama and Tasei teach the battery of claim 7 (see paragraph 5 above), but fail to teach that the positive electrode lead (7) is at least partially covered by an insulative material.
However, it is known in the art that an electrode lead may be covered with an insulating member (see par.0008 and fig.1A of Mizuno et al.).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to cover at least a portion of the positive electrode lead (25) of Kakinuma modified by Iwama and Tasei with an insulative material, in order to avoid short-circuits.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kakinuma et al. (US 2014/0242448) in view of Iwama et al. (US 2012/0135285) as applied to claim 1 above, and further in view of Park et al. (US 2016/0177136).
With regard to claim 12, Kakinuma modified by Iwama teach the battery of claim 1 (see paragraph 4 above), but fail to teach a coupling material extending about the electrode assembly.
Park et al. teach a seal tape for adhering an electrode assembly (abstract).
The seal tape (10) may be adhered to surround the circumferential surface of the electrode assembly (22)(par.0068. fig.2). The tape prevents an electrode from becoming disconnected during repeated charging and discharging of the battery (par.0073).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a seal tape to surround the electrode group of Kakinuma modified by Iwama, in order to prevent the electrodes from getting disconnected during repeated charging and discharging of the battery.

Allowable Subject Matter
Claims 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kakinuma et al. (US 2014/0242448) fail to teach the battery in claims 10 and 21.
There are no prior art teachings that would motivate one of ordinary skill to modify Kakinuma et al. and obtain the battery in claims 10 and 21 of the instant application.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner would like to note that:
- the rejection of claims 1, 2, 4, 5, 11, and 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-7, 10, and 11 of U.S. Patent No.10,431,853 is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1, 2, 4, 5, and 7 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 5-13 of U.S. Patent No. 10,446,876 is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 1-5 and 11 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwama et al. (US 2012/0135285) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 2012/0135285) in view of Kakinuma et al. (US 2014/0242448) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 2012/0135285) in view of Tasei et al. (US 2008/0089011) is withdrawn following the applicant’s amendment to claim 1;
-the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 2012/0135285) in view of Tasei et al. (US 2008/0089011) as applied to claim 7 above, and further in view of Mizuno et al. (US 2003/0077511) is withdrawn following the applicant’s amendment to claim 1; and
-the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Iwama et al. (US 2012/0135285) in view of Park et al. (US 2016/0177136) is withdrawn following the applicant’s amendment to claim 1.
	However, new grounds of rejection for claims 1-9, 11, and 12 are shown in paragraphs 3-7 above.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722